SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission File Number 1-7908 ADAMS RESOURCES & ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 74-1753147 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4400 Post Oak Pkwy Ste 2700 , Houston, Texas77027 (Address of principal executive office & Zip Code) Registrant's telephone number, including area code (713) 881-3600 Indicate bycheck markwhether theRegistrant (1)has filedall reportsrequired to be filedby Section 13 or15 (d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for such shorter periodthat the registrantwas required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 126-2 of the Exchange Act.(Check one) Large accelerated filer oAccelerated filer oNon-accelerated filer xSmaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx A total of 4,217,596 shares of Common Stock were outstanding at November 7, 2011. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements ADAMS RESOURCES & ENERGY, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Nine Months Ended Three Months Ended September 30, September 30, REVENUES: Marketing $ Transportation Oil and gas COSTS AND EXPENSES: Marketing Transportation Oil and gas operations Oil and gas property sale (gain) ) - - - General and administrative Depreciation, depletion and amortization Operating earnings Other income (expense): Interest income 80 Interest expense (7
